United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                     August 4, 2008

                                         Before

                           FRANK H. EASTERBROOK, Chief Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge


WINDY CITY METAL FABRICATORS                   Appeal from the United States District
& SUPPLY, INCORPORATED and                     Court for the Northern District of
MIDWEST INK COMPANY, on Behalf                 Illinois, Eastern Division.
of Itself and All Others Similarly
Situated,                                      No. 05 C 5451
               Plaintiffs-Appellants,
                                               Wayne R. Andersen,
No. 07-1567         v.                         Judge.

CIT TECHNOLOGY FINANCING
SERVICES, INCORPORATED and
REED SMITH, a New Jersey Limited
Partnership,
             Defendants-Appellees.

                                       ORDER

     The slip opinion issued in the above-entitled cause on August 1, 2008, is
amended as follows:

              On page 1, in the lower court information, the name of the
              district court judge should be modified to reflect:

                               Wayne R. Andersen, Judge.